

115 HR 363 IH: Child Tax Credit Integrity Preservation Act of 2017
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 363IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify eligibility for the child tax credit.
	
 1.Short titleThis Act may be cited as the Child Tax Credit Integrity Preservation Act of 2017. 2.Eligibility for child tax credit (a)In generalSection 24(e) of the Internal Revenue Code of 1986 is amended by striking under this section to a taxpayer and all that follows and inserting “under this section to any taxpayer unless—
				
 (1)such taxpayer includes the taxpayer’s valid identification number (as defined in section 6428(h)(2)) (and, in the case of a joint return, the valid identification number (as so defined) of the taxpayer’s spouse) on the return of tax for the taxable year, and
 (2)with respect to any qualifying child, the taxpayer includes the name and taxpayer identification number of such qualifying child on such return of tax..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			